Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 02/19/2021.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.
Claim Objections
5.	Objection to Claims 8 and 17 are withdrawn in light of the amendment.

				Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


10.	Claims 1, 7-10, 16-19 are rejected under 35 U.S.C. 103  as being unpatentable over Reynertson (US 2016/0117348), and further in view of Gaebler et al. (US 2013/0063488; hereinafter Gaebler). 
	Regarding claim 1, Reynertson teaches A method for presenting geographic data on a client computing device (Fig. 4 & [0010], overhead map of a street intersection with point of interest  or POI images overlaid; Fig. 12 or Fig. 14, client mobile device), the method comprising:
 	generating, by one or more processors, geographic information cards for respective geographic entities ([0030] & [0094], POI images represent geographic entities like gasoline stations, hotels, restaurants, museums, stadiums, offices, automobile dealerships, auto repair shops, buildings, stores, parks, each POI image is a geographic information card that can be stacked in Fig. 5; Fig. 12, processor), wherein each geographic information card does not include a geometry of map features within the geographic entity ([0030], indoor image of POI does not include a geometry of map features); 
generating, by the one or more processors, a representation of a geographic area using the geographic information cards (Fig. 4 & [0010] & [0065], POI images overlaid in an intersection geographic area; Fig. 3 & [0048], represent a street side), including placing each geographic information card relative to the rest of the geographic information cards in accordance with relative geographic positioning of each of the geographic entities to the rest of the geographic entities ([0062], POI images are geotagged; Fig. 4 & [0065], POI images are within a predetermined geographic distance; each POI card is displayed in accordance the relative geographic positioning of each of the geographic entities to the rest of the geographic entities represented by the POI images); and 
providing, by the one or more processors, the representation of the geographic area in a grid-pattern via a user interface of the client computing device (Fig. 4 & [0010], POI images overlaid in an intersection geographic area, the intersection is a grid with 4 quadrant indicated with dash lines. Note: the claim does not recite what this grid pattern should be;  nor does the claim specify how POIs within a grid cell or quadrant should be rendered in the GUI)...

However, Gaebler teaches the limitation wherein at least some of the geographic information cards are individually selectable to display additional information related to the corresponding geographic entities ([0054], user can click or tap on map data item to open up a detail view of a POI).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Reynertson to include the detail POI information display upon request feature in Gaebler to achieve the claim limitation.  One would be motivated to make such a combination so that user can view detail information of a point of interest upon request to avoid overwhelming information display (Gaebler: [0054], user interacts with map data item displayed; [0001], overwhelming mapping detail; Reynertson: [0092], POI data linked to other data).

		Regarding claim 7, Reynertson/Gaebler teaches The method of claim 1. Reynertson teaches the limitation wherein the geographic information cards are displayed for a first level of detail (Fig. 4, POIs cards are displayed in a first level of detail). Reynertson seems to be silent on the limitation …further including: in response to receiving a request from a user to adjust a zoom level to a second level of detail on the user interface: generating, by the one or more processors, geographic information cards for respective geographic entities at the second level of detail; and generating a representation of the geographic area using the geographic information cards for the geographic area at the second level of detail.
		However, Gaebler teaches the limitation wherein the geographic information cards are displayed for a first level of detail (Figs. 6B or 6C, first level POIs displayed) and further including: in response to receiving a request from a user to adjust a zoom level to a second level of detail on the user interface (Fig. 6C & [0056], user 601 clicks or taps the indicator 609 in Fig. 6B or Fig. 6C to explore map items): generating, by the one or more processors, geographic information cards for respective geographic entities at the second level of detail (Fig. 6D & [0056], expand and render subset 613); and generating a representation of the geographic area using the geographic information cards for the geographic area at the second level of detail (Fig. 6D & [0056], subset 613 is displayed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the drill-down features in Gaebler in the user interface of Reynertson/Gaebler to achieve the claim limitation.  One would be motivated to make such a combination to display other subsets of POIs based on user interactions on the geographic information display (Gaebler: [0034], user maneuver to render other subsets of POIs).

		Regarding claim 8, Reynertson/Gaebler teaches The method of claim 1. Reynertson also teaches the limitation wherein when a first geographic entity is located below a second geographic entity, a first geographic information card for the first geographic entity is displayed behind a second geographic information card for the second geographic entity on the user interface, wherein the first geographic information card is obscured by the second geographic information card (Fig. 5 & [0067], first geographic information card or POI card 506 is behind the second geographic information card 504; Fig. 7 & [0069], first geographic information card or POI card 706 is behind the second geographic information card 704).

		Regarding claim 9, Reynertson/Gaebler teaches The method of claim 8. Reynertson, in view of 3D gesture on/at map data item in Figs. 6A-D of Gaebler, also teaches the limitation in response to receiving a three-dimensional (3D) gesture at the second geographic information card indicating a request to view a geographic entity below the second geographic information card, displaying the first geographic information card in front of the second geographic information card on the user interface (Fig. 7 & [0069], first geographic information card or POI card 706 is behind the second geographic information card 704 first, user can scroll through to change the POIs, POI appears in the foreground gets bigger as compared to when the POI was in the background), wherein the second geographic information card is completely obscured by the first geographic information card (Fig. 7 & [0069], change POI from back to the front by user scrolling 3D gesture, similar to gesture in Reynertson; [0111], user input).

		Regarding claim 10, Reynertson teaches A client computing device for presenting geographic data (Figs. 4-5, Point-of-Interest location cards in map view in Fig. 4; Fig. 12 or Fig. 14, client device), the client computing device comprising: a user interface (Figs. 4-5; Fig. 12, display); one or more processors coupled to the user interface (Fig. 12, processor & display); and a non-transitory computer-readable memory coupled to the one or more processors  (Fig. 12, memory & processor) and storing instructions thereon that, when executed by the one or more processors (Fig. 12 & Fig. 14 & [0104], computer program & processor), cause the client computing device to perform the method of claim 1.  Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 16, claim 16 is directed to the system which performs the method of claim 7.  Claim 16 is rejected with the same rationale as claim 7.

		Regarding claim 17, claim 17 is directed to the system which performs the method of claim 8.  Claim 17 is rejected with the same rationale as claim 8.

		Regarding claim 18, claim 18 is directed to the system which performs the method of claim 9.  Claim 18 is rejected with the same rationale as claim 9.

		Regarding claim 19, claim 19 is directed to the product storing instructions to perform the method of claim 1.  Claim 19 is rejected with the same rationale as claim 1.


20.	Claims 2-6, 11-15, 20 are rejected under 35 U.S.C. 103  as being unpatentable over Reynertson/Gaebler as applied to claims 1, 10, 19 above, and further in view of Okamura et al. (US 2011/0122153; hereinafter Okamura). 
	Regarding claim 2, Reynertson/Gaebler teaches The method of claim 1. Reynertson does not seem to expressly teach limitations further comprising dividing, by the one or more processors, the geographic area into a plurality of regions based on density of geographic information data available for 
	However, Okamura teaches the limitation further comprising dividing, by the one or more processors, the geographic area into a plurality of regions based on density of geographic information data available for the region([0017], mark generating section that generates marks representing the groups on the basis of the positional information associated with each of contents belonging to the set groups; Fig. 47, each cluster map in Fig. 47 or place card in Fig. 18 is the mark in [0017] generated by components in Fig. 1 based on content density in the corresponding geo-place which is the density of geographic information data; Fig.27A), wherein generating the geographic information cards includes representing each of the plurality of regions by a different geographic information card (Figs. 18-19, representative place card like Mt Fuji in Fig. 18; Figs. 46-47; Fig. 3 & [0113] & [0124]-[0125], address information such as user definable place name can be assigned to cluster information).

		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Reynertson/Gaebler to include the features in Okamura to achieve the claim limitation.  One would be motivated to make such a combination for users to grasp the correspondence between individual contents and their generated positions on a single screen (Okamura: [0007]).

		Regarding claim 3, Reynertson/Gaebler/Okamura teaches The method of claim 2. Reynertson does not seem to expressly teach the limitation wherein dividing the geographic area into a plurality of regions includes generating a first geographic information card to represent an urban area of a first size and a second geographic information card to represent a body of water of a second size, wherein the second size is larger than the first size.
		However, Okamura teaches the limitation wherein dividing the geographic area into a plurality of regions includes generating a first geographic information card to represent an urban area of a first size([0241] & Fig. 41 & [0355], cluster map showing urban area in one map scale; Fig. 14, different size of area in KM represented by a cluster map and map scales) and a second geographic information card to represent a body of water of a second size(Fig. 19, cluster map for , wherein the second size is larger than the first size (Fig. 14, different size of area in KM represented by a cluster map and map scales, thus, a cluster map representing an ocean in a world map is bigger in area size than a urban area like city of Tokyo in [0009]-[0010]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features in Okamura in the user interface of Reynertson/Gaebler/Okamura to achieve the claim limitation.  One would be motivated to make such a combination to use thumbnail images of the same size for the representation of places of interest in different map scales (Okamura: Fig. 14 & [0220]-[0222]; Figs. 18-19, same size thumbnails for different map scaled places).

		Regarding claim 4, Reynertson/Gaebler teaches The method of claim 1. Although Gaebler teaches detecting a selection of one of the geographic information cards via the user interface, and generating a… screen to display information related to the selected geographic information card ([0054], user can click or tap on map data item to open up a detail view of a POI), Gaebler does not seem to expressly stated that the open detail view of a selected POI is an overlay screen.
		However, Okamura teaches limitations further comprising: detecting a selection of one of the geographic information cards via the user interface, and generating an overlay screen to display information related to the selected geographic information card (Okamura: Fig. 41 & Fig. 47 & [0421]-[0422], cluster map/card 821 is selected, content listing displayed in 823 with landscape photos capture in the cluster map area in [0004]; [0438]-[0444] & Fig. 50, a left click to display Fig. 50 with detailed information in the area of the selected cluster map card).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Reynertson/Gaebler to include the features in Okamura to achieve the claim limitation.  One would be motivated to make such a combination for users to view detail POI information while keeping the context of previous map view (Reynertson: Fig. 4, POI overlays; Gaebler: Fig. 6A-B & [0054], open up detail view of a selected POI; Okamura: Fig. 41 & Fig. 47).

	Regarding claim 5, Reynertson/Gaebler/Okamura teaches The method of claim 4.  Reynertson at least suggests the limitation wherein a first geographic information card is selected and further including: in response to receiving a request from a user to pan the geographic area (Fig. 13 & [0024]-[0025] & [0001]-[0002], routing request from a user is equivalent of “panning”), generating an overlay screen to display information related to a second geographic information card (Fig. 4 & [0065], POIs images overlaid on the intersection of a map view), wherein the second geographic information card is positioned relative to the first geographic information card in a direction that the user pans (Fig. 13 & [0024]-[0025] & [0001]-[0002], identify and send POI images based on routing requests; [0091] & [0024], reroute the user to the latitude and longitude of the image and display secondary POI images based on the reroute request  is a process of “pan the geographic area”).
	Gaebler, in view of POI images overlaid on a map view in Fig. 4 & [0065] of Reynertson, expressly teaches the limitation wherein a first geographic information card is selected and further including: in response to receiving a request from a user to pan the geographic area ([0054]-[0055], Fig. 6A, user pans with finger 601, swipe gesture to scroll POIs list), generating an overlay screen to display information related to a second geographic information card ([0054]-[0055], From Fig. 6A to Fig. 6B, Second POI cards like 607 are displayed), wherein the second geographic information card is positioned relative to the first geographic information card in a direction that the user pans (Figs. 6A-6B, second geographic information card or POI in Fig. 6B, e.g. 607, is positioned relative to the first geographic information card, e.g., 605, in a direction that opposite to upward swipe that the user pans.  However, to a skilled artisan, it the display of second geographic information card or POI relative to the first geographic information card in a direction that the user pans, according to [0036]; [0036], dragging gesture, swipe downward, display POIs further ahead of the POIs currently presented on the  user interface).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the panning features of Gaebler in the user interface of Reynertson/Gaebler/Okamura to achieve the claim limitation.  One would be motivated to make such a combination to display other subsets of POIs based on user interactions on the geographic information display (Gaebler: [0034], user maneuver to render other subsets of POIs).

		Regarding claim 6, Reynertson/Gaebler teaches The method of claim 1. Reynertson also teaches the limitation wherein generating the geographic information cards includes: 
including in each geographic information card, indications of one or more of: 
(i) map data for the geographic location ([0092]&[0094], POI data for displaying a position of a city; POI data linked to Map or geographic data), 
(ii) photographs of the geographic location ([0030], POI image includes one or more indoor images; [0035], multiple images associated with the same POI), 
(iii) reviews of the geographic location, 
(iv) points of interest (POIs) at the geographic location([0030], POI image includes one or more indoor images, each indoor image is a sub-POI), or 
(v) a description of the geographic location ([0030], POI indoor images are descriptions).

		Although Reynertson teaches POI data linked to map or geographic data ([0092]) and one POI includes multiple indoor images ([0030]), Reynertson seems to be silent on the limitation wherein each indication of the plurality of indications provides a link to a further display of a corresponding type of geographic information data.
		However, Okamura teaches each indication of the plurality of indications provides a link to a further display of a corresponding type of geographic information data (Fig. 50 & [0441]-[0444], when 894 is selected, 897 is highlighted with oblique lines inside the triangle, each photo content reflects the corresponding type of geographic information of the selected entity, because these photos are shot in the entity/region in [0155]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the features in Okamura in the user interface of Reynertson/Gaebler/Okamura to achieve the claim limitation.  One would be motivated to make such a combination to provide geographic or location information related to POIs of user interest (Reynertson: [0092] & [0030], as cited and discussed above).

		Regarding claim 11, claim 11 is directed to the system which performs the method of claim 2.  Claim 11 is rejected with the same rationale as claim 2.

		Regarding claim 12, claim 12 is directed to the system which performs the method of claim 3.  Claim 12 is rejected with the same rationale as claim 3.

		Regarding claim 13, claim 13 is directed to the system which performs the method of claim 4.  Claim 13 is rejected with the same rationale as claim 4.

		Regarding claim 14, claim 14 is directed to the system which performs the method of claim 5.  Claim 14 is rejected with the same rationale as claim 5.

		Regarding claim 15, claim 15 is directed to the system which performs the method of claim 6.  Claim 15 is rejected with the same rationale as claim 6.

		Regarding claim 20, claim 20 is directed to the product storing instructions to perform the method of claim 2.  Claim 20 is rejected with the same rationale as claim 2.


Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 02/19/2021 have been considered but are moot in view of new ground of rejection.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179